Exhibit 10.1

AMENDED AND RESTATED LICENSE AGREEMENT

BETWEEN

MOUNT SINAI SCHOOL OF MEDICINE OF

NEW YORK UNIVERSITY

and

LINGUAGEN CORP.

LICENSE AGREEMENT

This License Agreement (the “Agreement”) is made and effective as of April 2,
2002 (the “Effective Date”), by and between:

MOUNT SINAI SCHOOL OF MEDICINE OF NEW YORK UNIVERSITY, a corporation organized
and existing under the laws of the State of New York and having a place of
business at One Gustave L. Levy Place, New York, NY 10029 (“MSSM”)

AND

LINGUAGEN CORP., a corporation organized and existing under the laws of the
State of Delaware, and having its principal office at 215 College Road, Suite
310, Paramus, NJ 07652 (“Linguagen”).

RECITALS

WHEREAS, Linguagen is in the business of developing, marketing and applying
certain biotechnology and modern pharmaceutical techniques to provide solutions
to problems related to gustation and olfaction, including, inter alia, improving
the flavor of bitter oral medicines and food products to the development of
novel treatments for taste dysfunction and obesity; and

WHEREAS, MSSM has certain US and foreign patents pending relating to the
portfolio of taste receptor and taste inhibitors developed by Dr. Robert
Margolskee, while an investigator at the Howard Hughes Medical Institute
(“HHMI”) at MSSM; and

WHEREAS, Linguagen wishes to obtain a license to manufacture, use, sell, offer
for sale and otherwise commercialize the products covered by such patent
applications and any patent resulting from the patent applications and MSSM
wishes to grant Linguagen such license;


--------------------------------------------------------------------------------


NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.                          Definitions.

Whenever used in this Agreement, the following terms shall have the following
meanings:

a.                          “Affiliate” shall mean any corporation, firm,
limited liability company, partnership or other entity that directly or
indirectly controls or is controlled by or is under common control with a party
to this Agreement. “Control” means ownership, directly or through one or more
Affiliates, of fifty (50%) percent or more of the shares of stock entitled to
vote for the election of directors, in the case of a corporation, or fifty (50%)
percent or more of the equity interests in the case of any other type of legal
entity, status as a general partner in any partnership, or any other arrangement
whereby a party controls or has the right to control the board of directors or
equivalent governing body of a corporation or other entity.

b.                         “Calendar Year” shall mean any consecutive period of
twelve (12) months commencing on the first day of January of any year.

c.                          “Field” shall mean the uses of the Licensed Products
in the discovery, validation, development and production of new and/or improved
flavor modifiers for human and veterinary uses in combination with
pharmaceutical formulations, nutritional supplements, foods and feed supplements
to enhance or inhibit specific taste sensations.

d.                         “Know-How” shall mean unpatented technical
information, research data, designs, formulas, process information, clinical
data and other information which is known to Dr. Margolskee on the Effective
Date and which MSSM has the right to license, necessary for the exercise or use
of the Patent Rights in the Field.

e.                          “License” shall mean the license under the Patent
Rights and Know-How to develop, manufacture, have manufactured, use, offer for
sale and sell the Licensed Products as provided in Article 2, below.

f.                            “Licensed Product” shall mean any product, or part
thereof which is covered, in whole or in part by an issued, unexpired claim or
pending claim contained in the Patent Rights in the country in which any such
product or part thereof is made, used, imported sold or offered for sale.

g.                         “Net Sales” shall mean the total amount invoiced by
Linguagen or any Affiliate or sublicensee of Linguagen to any purchaser of any
Licensed Product covered, in whole or in part, by an issued, unexpired claim or
pending claim in USPTO Serial No. 09/470,467, filed December 22, 1999 or USPTO
Serial No. 60/285,209 (Provisional — TRC1 Sweet Receptor), filed April 20, 2001,
after deduction of all the following to the extent applicable to such sales;

(i)                         trade, cash and quantity credits, discounts, refunds
or rebates;

(ii)                      allowances or credits for returns;

2


--------------------------------------------------------------------------------


(iii)                   sales commissions;

(iv)                  sales taxes (including value added tax), and

(v)                     freight and insurance charges borne by the seller.

h.                         “Patent Rights” shall mean, collectively, the U.S.
Patent Applications listed on Exhibit I attached hereto and shall further mean,
United States and foreign patents issuing thereon, and any divisions,
continuations, reissues, renewals and extensions thereof; claims of
continuation-in-part applications and patents directed to subject matter
specifically described in the applications listed in Exhibit I; and claims of
all foreign patent applications, patents, and other intellectual property which
are directed to subject matter specifically described in the United States
patents and/or patent applications listed in Exhibit I.

2.                          The License.

Subject to the terms and conditions hereinafter set forth, MSSM hereby grants to
Linguagen and Linguagen hereby accepts from MSSM: (i) the exclusive worldwide
right under the Patent Rights, subject to the provisions of clause (d) and (e)
below, to manufacture, and to have manufactured, use, sell and to have sold,
offer for sale and otherwise commercialize the Licensed Products for use in the
Field and (ii) a nonexclusive right to use the Know-How to exercise or use the
Patent Rights in the Field.

a.                          Linguagen shall be entitled to grant sub-licenses
under the License on terms and conditions not inconsistent with this Agreement
(except that the rate of royalty may be at higher rates than those set forth in
this Agreement): (i) to an Affiliate, and (ii) to other third parties for
consideration and in arms-length transactions.

b.                         All sub-licenses shall only be granted by Linguagen
pursuant to a written agreement, a true and complete copy of which shall be
submitted by Linguagen to MSSM as soon as practicable after the signing thereof.
Each sub-license granted by Linguagen hereunder shall be subject and subordinate
to the terms and conditions of this License Agreement and shall contain, inter
alia, the following provisions:

(i)                         the sub-license shall expire automatically on the
termination of the License;

(ii)                      the sub-license shall not be assignable, in whole or
in part;

(iii)                   the sub-licensee shall not be entitled to grant further
sub-licenses; and

(iv)                  both during the term of the sub-license and thereafter the
sub-licensee shall be bound by a secrecy obligation similar to that imposed on
Linguagen in Section 7 below, and that the sub-licensee shall bind its employees
and agents, both during the terms of their employment and thereafter, with a
similar undertaking of secrecy.

For purposes of this Agreement, a “sublicense” shall mean the right granted by
Linguagen to any party that is not an Affiliate of Linguagen to manufacture,
use, sell,

3


--------------------------------------------------------------------------------


offer for sale and otherwise commercialize any Licensed Products utilizing the
Patent Rights in the Field.

c.                          Any such sub-license agreement shall also include
the text of Sections 7, 9, 10, 15 and 16(e) of this Agreement and shall state
that MSSM and HHMI each is an intended third party beneficiary of such
sub-license agreement for purposes of enforcing such indemnification, insurance
and use of name provisions.

d.                         The License shall be subject to (i) a non-exclusive
license in favor of the U.S. Government to the extent required by Title 35
U.S.C.A. § 200 et seq., and 15 CFR § 368 et seq. or as otherwise required by
virtue of use of federal funding in support of inventions claimed within the
Patent Rights, (iii) HHMI’s paid-up, nonexclusive, irrevocable license to use
Patent Rights and Know-How for its noncommercial purposes, but with no right to
assign or sublicense, and (iii) a right and license retained by MSSM on behalf
of itself and its faculty, students and academic research collaborators to
practice and utilize such Patent Rights and the Licensed Products for academic
research and educational purposes only.

e.                          Except for the License expressly provided in Section
2.a above, neither party hereto will, as a result of this Agreement, obtain any
ownership interest in, or any other right or license to, any existing
technology, patents, or Confidential Information, as defined in Section 7,
below, of the other party.

3.                          License Fees.

a.                          In consideration for the grant of the License
hereunder, from and after the Effective Date,

(i)                         Linguagen shall pay to MSSM royalties of three
percent (3%) of Net Sales; and

(ii)                      In the event Linguagen grants sublicenses with respect
to any Licensed Product pursuant to which Linguagen receives remuneration other
than royalties, then Linguagen shall pay to MSSM 25% of all payments that
Linguagen receives from such sublicensees or other parties, including, without
limitation: (a) Contract Signature Payments, (b) Technology Premium Equity
Payments, (c) Third Party Milestone Payments, (d) Maintenance Fees, or (e)
Manufacturing Profits.

As used in this Section 3.a.(ii), the term “Contract Signature Payment” means
license initiation fees and all other up-front payments made to Linguagen in
connection with a sublicense or similar agreement; “Technology Premium Equity
Payment” means payments to Linguagen equal to A x (B-C), where “A” is the number
of Linguagen shares of stock or other units of equity purchased by the
sublicensee, “B” is the unit price paid by the sublicense, and “C is the fair
market value of the equity which shall be the average closing price of Linguagen
Common Stock for the 10 trading days immediately preceding the date such
sublicense is executed, or, if there is no trading market for the security
issued, the good faith determination of the Linguagen’s board of directors as to
its fair market value; “Third Party Milestone Payments” means payments made to
Linguagen upon fulfillment by Linguagen or the sublicensee of designated
development

4


--------------------------------------------------------------------------------


objectives or regulatory requirements; “Maintenance Fees” means payments (such
as annual minimum royalties) made by sublicensees to Linguagen to preserve, or
to avoid a forfeiture of rights under, the sublicense agreement; and
“Manufacturing Profits” means the amount by which actual payments made by a
sublicensee to Linguagen for any Licensed Product or components of any Licensed
Product exceeds Linguagen’s standard costs for manufacture and shipment of such
products plus twenty percent (20%) of such costs, “standard costs” being
determined in accordance with generally accepted accounting principles in the
United States;

With respect to any sublicensing or other transaction to which this Section
3.a.(ii) applies but which relates to products and services in addition to
Licensed Products and for which an allocation would be necessary, the parties
shall meet and attempt to agree on which portion of the total payments received
by Linguagen pursuant to such transaction would be subject to this Section
3.a.(ii). If the parties cannot agree upon such allocation within a reasonable
period of time, Linguagen shall select an independent certified public
accountant, to which MSSM has no reasonable objection, to determine such
allocation. Such allocation shall be determined in accordance with generally
accepted accounting principles in the United States.

(iii)                   Commencing on the Effective Date, Linguagen shall,
within ninety (90) days from the last day of each June and December in each
Calendar Year during the term of the License, submit to MSSM a full and detailed
report of royalties or payments due MSSM under the terms of this Agreement for
the preceding half year (the “Semi-Annual Report”), setting forth the Net Sales,
and lump sum payments and all other payments or consideration from sub-licensees
upon which such royalties are computed and including, on a Licensed
Product-by-Licensed Product basis at least:

(a)                      the quantity of Licensed Products used, sold,
transferred or otherwise disposed of,

(b)                     the selling price of each Licensed Product,

(c)                      the deductions permitted to arrive at Net Sales,

(d)                     the royalty computations and deductions therefrom based
on royalty payments to third parties.

If no royalties are due, a statement shall be sent to MSSM stating such fact.
The full amount of any royalties or other payments due to MSSM for the preceding
half-year shall accompany each such report on royalties and payments. Linguagen
and all its sub-licensees shall keep for a period of at least five years after
the date of entry, full, accurate and complete books and records consistent with
sound business and accounting practices and in such form and in such detail as
to enable the determination of the amounts due to MSSM from Linguagen pursuant
to terms of this Agreement.

b.                         Commencing July 1, 2004 and thereafter on July 1 of
each Calendar Year, Linguagen shall pay to MSSM an annual fee in an of $25,000
(the “Annual Minimum Fee”),

5


--------------------------------------------------------------------------------


which Annual Minimum Fee may be credited in full against any royalties and other
payments which may accrue pursuant to Section 3.a hereof.

c.                          At the request and expense of MSSM, Linguagen shall
permit (and shall require its sub-licensees to permit) an independent certified
or chartered public accountant appointed by MSSM (which shall be neither MSSM’s
nor Linguagen’s accountant), at reasonable times and upon reasonable notice, to
examine the records of Linguagen (and its sub-licensees) to the extent necessary
to verify royalty calculations made hereunder; provided, however, that such
examination shall be at the expense of Linguagen if it reveals a discrepancy in
the amount of royalties to be paid in MSSM’s favor of more than five percent.
Results of such examination shall be made available to both Linguagen and MSSM.

4.                          Equity Participation.

a.                          On the Effective Date, Linguagen shall issue to MSSM
a number of shares of Linguagen capital stock which, after giving effect to such
issuance, shall equal ten percent (10%) of the then-outstanding capital stock of
Linguagen (assuming full conversion of all then-outstanding convertible
securities and full exercise of any then-outstanding options and warrants).
Attached on Exhibit 2 hereto is a true and correct schedule, setting forth the
total number of shares of capital stock of Linguagen outstanding as of the date
hereof (including all then-outstanding convertible securities, options and
warrants) and the number of shares of capital stock of Linguagen to be issued to
MSSM pursuant to this Section 4.a.

b.                         In case, at any time after the date hereof, Linguagen
enters into subsequent rounds of financing in which shares of its capital stock
(or securities convertible or exchangeable into such capital stock) are issued,
then, at the time each such issuance becomes effective, MSSM, at no additional
cost, shall receive a distribution of such number of additional securities of
like kind to those issued in such financing, so that MSSM shall maintain an
equity ownership interest equal to 5.5% of the then-outstanding capital stock of
Linguagen (assuming full conversion of all then-outstanding convertible
securities and full exercise of any then-outstanding options and warrants). Such
issuance of additional securities to MSSM shall continue until such time as the
aggregate market capitalization of Linguagen following such most recent
financing, as determined by multiplying the most recent price per share of its
capital stock (either as sold or in conversion valuation) by the total number of
shares outstanding (assuming full conversion of all then-outstanding convertible
securities and full exercise of any then-outstanding options and warrants) shall
equal an amount greater than or equal to $8 million.

5.                          Method of Payment.

a.                          Royalties and any other payments due to MSSM
hereunder shall be paid to MSSM in United States dollars.

b.                         Linguagen shall be responsible for prompt payment to
MSSM of all royalties due on sale, transfer or disposition of Licensed Products
by the sub-licensees of Linguagen, subject to receipt of payment from
sub-licensees by Linguagen, in US dollars.

6


--------------------------------------------------------------------------------


c.                          As to sales occurring in currencies other than U.S.
Dollars, Net Sales shall first be calculated in the currency in which sale
occurred and then converted to U.S. Dollars at the closing buying rate for such
currency as of the last business day of the six months for which royalties are
due, as set forth in the Wall Street Journal for such date.

6.                          Development and Commercialization.

a.                          Linguagen undertakes to use its best efforts to
promote the regular commercial production, use, and sale of the Licensed
Products and otherwise commercialize the Licensed Products in the Field.

b.                         Within sixty (60) days after each anniversary of the
Effective Date, Linguagen shall provide MSSM with written reports on all
activities and actions undertaken by Linguagen to commercialize the Licensed
Products during the preceding twelve (12) month period.

7.                          Confidential Information.

a.                          During the course of this Agreement, it may be
necessary for each party to disclose “Confidential Information” to the other.
For purposes of this Agreement, “Confidential Information” is defined as
Know-How and such other information, and business data, including without
limitation Net Sales data, disclosed by one party (the “Disclosing Party”) to
the other (the “Receiving Party”), either embodied in tangible materials
(including writings, drawings, graphs, charts, or other information) marked
“Confidential” or, if initially disclosed orally, which is reduced to writing
marked “Confidential” within ten (10) days after initial oral disclosure, other
than that information which is:

(i)                         known by the Receiving Party at the time of its
receipt, and not through a prior disclosure by the Disclosing Party, as
documented by the Receiving Party’s business records; or

(ii)                      at the time of disclosure, or thereafter becomes,
published or otherwise part of the public domain without breach of this
Agreement by the Receiving Party; or

(iii)                   obtained from a third party who has the legal right to
make such disclosure and without any confidentiality obligation to the
Disclosing Party; or

(iv)                  independently developed by the Receiving Party without the
use of Confidential Information received from the Disclosing Party and such
independent development can be documented by the Receiving Party; or

(v)                     disclosed to governmental or other regulatory agencies
in order to obtain patents, provided that such disclosure may be made only to
the extent reasonably necessary to obtain such patents or authorizations, and
further provided that any such patent applications shall be filed in accordance
with the terms of this Agreement; or

(vi)                  required by law, regulation, rule, act or order of any
governmental authority to be disclosed.

7


--------------------------------------------------------------------------------


Notwithstanding the foregoing, MSSM shall not disclose to Linguagen any
information regarding or relating to the research of Dr. Robert Margolskee
except for (A) information described in patents included within the definition
of Patent Rights, (B) Know-How, and (C) information that has already been
published or otherwise is in the public domain.

b.                         During the term of this Agreement and a period of
five years following its termination, the Receiving Party agrees that at all
times and notwithstanding any termination, expiration, or cancellation
hereunder, it will hold the Confidential Information of the Disclosing Party in
strict confidence, and will use all reasonable safeguards to prevent
unauthorized disclosure by its employees and agents. Notwithstanding the
foregoing, the parties recognize that industry standards with respect to the
treatment of Confidential Information may not be appropriate in an academic
setting. However, during the period described above, MSSM agrees to retain
Confidential Information of Linguagen in the same manner and with the same level
of confidentiality as MSSM retains its own Confidential Information.

c.                          The Receiving Party will maintain reasonable
procedures to prevent accidental or other loss, including unauthorized
publication of any Confidential Information of the Disclosing Party. The
Receiving Party will promptly notify the Disclosing Party in the event of any
loss or unauthorized disclosure of the Confidential Information.

d.                         Upon written request, the Receiving Party will
promptly return to the Disclosing Party all documents or other tangible
materials representing Confidential Information and all copies thereof.

e.                          The Receiving Party will immediately notify the
Disclosing Party in writing, if it is requested by a court order, a governmental
agency, or any other entity to disclose Confidential Information in the
Receiving Party’s possession. The Disclosing Party will have an opportunity to
intervene by seeking a protective order or other similar order, in order to
limit or prevent disclosure of the Confidential Information. The Receiving Party
will disclose only the minimum Confidential Information required to be disclosed
in order to comply, whether or not a protective order or other similar order is
obtained by the Disclosing Party.

8.                          Patent Rights.

a.                          If either party to this Agreement acquires
information that a third party is infringing one or more of the Patent Rights,
the party acquiring such information shall promptly notify the other party to
this Agreement in writing of such infringement.

b.                         In the event of infringement of the Patent Rights,
Linguagen shall have the right, but not the obligation, to bring suit against
the infringer. Should Linguagen elect to bring suit against an infringer and
MSSM is joined as party plaintiff in any such suit, MSSM shall have the right to
approve the counsel selected by Linguagen to represent Linguagen, such approval
not to be unreasonably withheld. The expenses of such suit or suits that
Linguagen elects to bring, including any expenses of MSSM incurred in
conjunction with the prosecution of such suit or the settlement thereof, shall
be paid for entirely by Linguagen and Linguagen shall hold MSSM free, clear and
harmless from and against any and all costs of such litigation, including
attorney’s fees.

8


--------------------------------------------------------------------------------


Linguagen shall not compromise or settle such litigation without the prior
written consent of MSSM which shall not be unreasonably withheld.

c.                          If Linguagen shall undertake the enforcement or
defense of the Patent Rights by litigation, Linguagen may withhold royalties
otherwise thereafter due MSSM hereunder and apply the same toward reimbursement
of up to fifty percent (50%) of Linguagen expenses, including reasonable
attorney’s fees, in connection therewith, provided, however, that in no event
shall such withholding reduce the amount of the royalty otherwise payable to
MSSM for the sale of the Licensed Products by more than fifty percent (50%).

d.                         If Linguagen exercises its right to sue, it shall
first reimburse itself out of any sums recovered in such suit or in settlement
thereof for all costs and expenses of every kind and character, including
reasonable attorneys’ fees, necessarily involved in the prosecution of any such
suit, and if after such reimbursement, any funds shall remain from said
recovery, the amount of said funds shall be added to the amount of Net Sales for
the calendar quarter in which such recovery was made.

e.                          If Linguagen does not bring suit against said
infringer pursuant to subsection b, above, or has not commenced negotiations
with said infringer for discontinuance of said infringement, within ninety (90)
days after receipt of such notice, MSSM shall have the right, but not the
obligation, to bring suit for such infringement and to join Linguagen as a party
plaintiff, in which event MSSM shall hold Linguagen free, clear and harmless
from and against any and all costs and expenses of such litigation, including
attorneys’ fees. In the event MSSM brings suit for infringement of the Patent
Rights, MSSM shall have the right to first reimburse itself out of any sums
recovered in such suit or settlement thereof for all costs and expenses of every
kind and character, including reasonable attorneys’ fees necessarily involved in
the prosecution of such suit, and if after such reimbursement, any funds shall
remain from said recovery, MSSM shall promptly pay to Linguagen an amount equal
to fifty (50%) percent of such remainder and MSSM shall be entitled to receive
and retain the balance of the remainder of such recovery.

f.                            Each party shall have the right to be represented
by counsel of its own selection, at its sole expense, in any suit for
infringement of the Patent Rights instituted by the other party to this
Agreement under the terms hereof.

g.                         Linguagen shall cooperate fully with MSSM at the
request of MSSM, including, by giving testimony and producing documents lawfully
requested in the course of a suit prosecuted by MSSM for infringement of the
Patent Rights; provided MSSM shall pay all reasonable expenses (including
attorneys’ fees) incurred by Linguagen in connection with such cooperation. MSSM
shall cooperate with Linguagen in the prosecution of a suit by Linguagen for
infringement of the Patent Rights, provided that Linguagen shall pay all
reasonable expenses (including attorneys’ fees) involved in such cooperation.

9.                          Liability and Indemnification.

a.                          Linguagen shall indemnify, defend and hold harmless
MSSM and its trustees, officers, directors, medical and professional staff,
employees, students and agents and their respective successors, heirs and
assigns (the “Indemnitees”), from and against any claim,

9


--------------------------------------------------------------------------------


liability, cost, expense, damage, deficiency, loss, or obligation, of any kind
or nature (including, without limitation, reasonable attorneys’ fees and other
costs and expenses of defense) (collectively, “Claims”) incurred by or imposed
upon the Indemnitees or any one of them in connection with any claims, suits,
actions, demands or judgments: (i) arising out of the design, production,
manufacture, sale, use in commerce or in human clinical trials, lease, or
promotion by Linguagen or by a licensee, Affiliate or agent of Linguagen of any
Licensed Product, or (ii) arising out of any other activities to be carried out
pursuant to this Agreement.

b.                         Linguagen’s indemnification under subsection 9.
a.(i), above, shall apply to any liability, damage, loss or expense whether or
not it is attributable to the negligent activities of the Indemnitees.
Linguagen’s indemnification under subsection a (ii), above, shall not apply to
any liability, damage, loss or expense to the extent that it is attributable to
the gross negligence or intentional misconduct of the Indemnitees.

c.                          HHMI, and its trustees, officers, employees, and
agents (collectively, “HHMI Indemnitees”), will be indemnified, defended by
counsel acceptable to HHMI, and held harmless by Linguagen from and against any
Claims based upon, arising out of, or otherwise relating to this Agreement or
any sublicense, including without limitation any cause of action relating to
product liability. The previous sentence will not apply to any Claim that is
determined with finality by a court of competent jurisdiction to result solely
from the gross negligence or willful misconduct of an HHMI Indemnitee.

d.                         Linguagen shall, at its own expense, provide
attorneys reasonably acceptable to MSSM or HHMI, as the case may be, to defend
against any actions brought or filed against any party indemnified hereunder
with respect to the subject of indemnity contained herein, whether or not such
actions are rightfully brought.

10.                    Security for Indemnification.

a.                          From and after the Effective Date, Linguagen shall
at its sole cost and expense, procure and maintain policies of comprehensive
general liability insurance in amounts not less than five million
($5,000,000.00) dollars per incident and five million ($5,000,000.00) dollars
annual aggregate and naming the Indemnitees and HHMI Indemnitees as additional
insureds. Such comprehensive general liability insurance shall provide (i)
product liability coverage and (ii) broad form contractual liability coverage
for Linguagen’s indemnification under Section 9 of this Agreement. The minimum
amounts of insurance coverage required under this Section 10 shall not be
construed as a limit of Linguagen’s liability with respect to its
indemnification under Section 9 of this Agreement.

b.                         Linguagen shall provide MSSM with written evidence of
such insurance upon request of MSSM. Linguagen shall provide MSSM with written
notice at least sixty (60) days prior to the cancellation, non-renewal or
material change in such insurance; if Linguagen does not obtain replacement
insurance providing comparable coverage within such sixty (60) day period
effective immediately upon notice to Linguagen, MSSM shall have the right to
terminate this Agreement effective at the end of such sixty (60) day period
without notice or any additional waiting periods.

10


--------------------------------------------------------------------------------


c.                          Linguagen shall maintain such comprehensive general
liability insurance beyond the expiration or termination of this Agreement
during: (i) the period that any product, process or service, relating to, or
developed pursuant to, this Agreement is being commercially distributed or sold
(other than for the purpose of obtaining regulatory approvals) by Linguagen or
by a licensee, Affiliate or agent of Linguagen, and (ii) a reasonable period
after the period referred to in (c)(i) above which in no event shall be less
than seven years.

11.                    Term and Termination.

a.                          This Agreement shall come into force as of the
Effective Date. Unless sooner terminated as provided herein, this Agreement
shall expire on the expiration of the last to expire of the Patent Rights.

b.                         At any time prior to expiration of the term of this
Agreement either party may terminate this Agreement forthwith for cause upon
notice to the other party. “Cause” for termination of this Agreement shall be
deemed to exist if (i) Linguagen fails to pay the Initial Payment (as defined in
Section 12(b) below) in accordance with the schedule of payments described in
Section 12(b) below, (ii) Linguagen fails to pay the Annual Minimum Fee when
due, (iii) the respective other party materially breaches or defaults in the
performance or observance of any of the other provisions of this Agreement and
such breach or default is not cured within sixty (60) days or, in the case of
failure to pay any amounts due hereunder, thirty (30) days (unless otherwise
specified herein), after the giving of notice by the other party specifying such
breach or default, or (iv) either MSSM or Linguagen discontinues its business or
becomes insolvent or bankrupt.

c.                          Any amount payable hereunder by one of the parties
to the other, which has not been paid by its due date of payment shall bear
interest from its due date of payment until the date of actual payment, at the
rate of two percent per annum in excess of the Prime Rate prevailing at the
Citibank, Inc., New York, New York, during the period of arrears and such amount
and the interest thereon may be set off against any amount due, whether in terms
of this Agreement or otherwise, to the party in default by any non-defaulting
party.

d.                         Upon termination of this Agreement, all rights in and
to the Patent Rights shall revert to MSSM.

e.                          Termination of this Agreement shall not relieve the
parties of any obligation occurring prior to such termination.

f.                            Sections 3, 7, 9, 10 and 16 hereof shall survive
and remain in full force and effect after any termination, cancellation or
expiration of this Agreement.

12.                    Patent Expenses.

a.                          Linguagen shall be responsible for and shall pay all
expenses relating to the filing, prosecution and maintenance of the Patent
Rights, both those incurred up to the Effective Date, as well as those incurred
after the Effective Date.

11


--------------------------------------------------------------------------------


b.                         To compensate for such costs and expenses which have
been incurred by MSSM prior to March 15, 2002, Linguagen shall pay to MSSM a
total amount of $130,000 (the “Initial Payment”). Initial Payment will be made
in four consecutive equal installments of $32,500 as follows: a first payment
(including a previous credit) receipt of which MSSM hereby acknowledges; a
payment of $32,5000 on October 1, 2002; a payment of $32,5000 on December 31,
2002; and a final payment on, or before April 1, 2003. Interest on the
outstanding balance will be paid at the rate of Prime plus 2%, and will be paid
with each installment.

c.                          MSSM, at Linguagen’s expense, shall complete the
filing of any patents or patent applications based upon the Patent Rights, if
any, through counsel selected by Linguagen, mutually acceptable to MSSM (“Patent
Counsel”). MSSM will supervise and control all prosecution of the Patent Rights,
and Patent Counsel shall provide copies of all correspondence and documents
relating to the prosecution of the Patent Rights to MSSM and Linguagen.
Notwithstanding the foregoing, Linguagen shall have the right to approve future
application filings and prosecution decisions relating to the Patent Rights that
will impact its financial obligations hereunder. In the event Linguagen
determines that an application filing or prosecution is not in its best
interest, then in the event MSSM files and/or prosecutes such patent
application, Linguagen shall have no rights thereto under this agreement.

13.                    Representation and Covenants.

a.                          MSSM hereby represents, warrants, and covenants to
Linguagen hereto that it is a corporation duly organized and validly existing
under the laws of the state or other jurisdiction of its incorporation or
formation;

b.                         Linguagen hereby represents, warrants and covenants
to MSSM that it is a corporation duly organized and validly existing under the
laws of the state or other jurisdiction of its incorporation or formation;

c.                          Each of MSSM and Linguagen hereby represents,
warrants and covenants to the other party hereto as follows:

(i)                         the execution, delivery and performance of this
Agreement by such party has been duly authorized by all requisite corporate
action;

(ii)                      it has the power and authority to execute and deliver
this Agreement and to perform its obligations hereunder;

(iii)                   the execution, delivery and performance by such party of
this Agreement and its compliance with the terms and provisions hereof is not
prohibited and does not and will not result in a breach of any of the terms and
provisions of, or constitute a default under, (i) a loan agreement, guaranty,
financing agreement, agreement affecting a product, or other agreement or
instrument binding or affecting it or its property; (ii) the provisions of its
charter documents or bylaws; or (iii) any order, writ, injunction or decree of
any court or governmental authority entered against it or by which any of its
property is bound;

12


--------------------------------------------------------------------------------


(iv)                  the execution, delivery and performance of this Agreement
by such party does not require the consent, approval, or authorization of, or
notice, declaration, filing or registration with, any governmental or regulatory
authority, and the execution, delivery or performance of this Agreement will not
violate any law, rule or regulation applicable to such party;

(v)                     this Agreement has been duly authorized, executed and
delivered and constitutes such party’s legal, valid and binding obligation
enforceable against it in accordance with its terms subject, as to enforcement,
to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to the availability
of particular remedies under general equity principles; and

(vi)                  it shall comply with all applicable material laws and
regulations relating to its activities under this Agreement.

(vii)               Each party represents that performance of all the terms of
this Agreement will not breach any agreement to keep in confidence proprietary
information acquired by a party prior to the execution of this Agreement.

d.                         Linguagen represents and warrants to MSSM that:

(i)                         the shares of capital stock of Linguagen are duly
authorized, validly issued, fully paid and non-assessable; and

(ii)                      upon their issuance under Section 4.b hereof, such
shares of capital stock of Linguagen shall be duly authorized, validly issued,
fully paid and non-assessable.

e.                          Except as otherwise expressly provided herein, MSSM
hereby represents, warrants and covenants to Linguagen that, to the best of its
knowledge and belief:

(i)                         MSSM has the full right, power and authority to
grant all of the right, title and interest in the License;

(ii)                      there are no judgments or settlements against or owed
by MSSM, or any pending or threatened claims or litigation relating to MSSM’s
interest in the Patent Rights;

(iii)                   it is acquiring Linguagen’s capital stock for its own
account and not with the view to the distribution thereof; and

(iv)                  MSSM is an “accredited investor” as such term is defined
in the Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder.

14.                    Assignment.

Subject to Linguagen’s right to grant sublicenses as provided in this Agreement,
Linguagen shall not have the right to assign, delegate or transfer at any time
to any party, in whole or in part, any or all of the rights, duties and interest
herein granted without first obtaining

13


--------------------------------------------------------------------------------


the written consent of MSSM to such assignment, such consent not to be
unreasonably withheld, provided however, that Linguagen may, without consent,
assign, delegate or transfer its rights and obligations in the event of its
merger or consolidation with another company. Any permitted assignee shall
assume all obligations of its assignor under this Agreement. No assignment shall
relive Linguagen of responsibility for the performance of any accrued
obligations which it has under this Agreement. Any such assignee shall further,
within sixty (60) days of becoming an assignee of rights hereunder, contact an
MSSM’s representatives to discuss such assignee’s plans for the future
development of the Licensed Products. If such assignee determines that it does
not wish to continue the development or marketing obligations required under
this Agreement, then MSSM shall have the right to terminate this Agreement in
accordance with Section 11 hereof.

15.                    Use of Name.

Neither party may use the name of the other or its Affiliates in any publicity
or advertising. A party may issue a press release or otherwise publicize or
disclose this Agreement or the confidential terms and conditions hereof only
with the prior written consent of the other party. Linguagen shall not use the
name of HHMI, Dr. Robert Margolskee, or any HHMI trustee, officer or employee,
or any abbreviation thereof, without the prior written consent of HHMI and,
where appropriate, the relevant individual.

16.                    Miscellaneous.

a.                          In carrying out this Agreement the parties shall
comply with all local, state and federal laws and regulations including but not
limited to, the provisions of Title 35 U.S.C.A. § 200 et seq.

b.                         If any provision of this Agreement is determined to
be invalid or void, the remaining provisions shall remain in effect.

c.                          This Agreement shall be deemed to have been made in
the State of New York and shall be governed and interpreted in all respects
under the laws of the State of New York. Any and all disputes hereunder shall be
brought and resolved solely in the courts of the State of New York in and for
the Borough of Manhattan.

d.                         All payments or notices required or permitted to be
given under this agreement shall be given in writing and shall be effective when
either personally delivered or deposited, postage prepaid, in the United States
registered or certified mail, addressed as follows:

To MSSM:

Mount Sinai School of Medicine
of New York University
Attention: W. Patrick McGrath
One Gustave L. Levy Place
New York, New York 10029-6574

 

 

Copy to:

General Counsel (at the same address)

 

14


--------------------------------------------------------------------------------


 

To Linguagen:

Linguagen Corp.
Attention: Harvey D. Homan, Ph.D. MBA
President and CEO
215 College Road, Suite 310
Paramus, New Jersey 07652

 

 

Copy to:

General Counsel (at the same address)
and
David W. Sass, Esq.
McLaughlin & Stern, LLP
260 Madison Avenue, 18th Floor
New York, New York 10016

 

or such other address or addresses as either party may hereafter specify by
written notice to the other. Such notices and communications shall be deemed to
have been received by the addresses on the date of delivery if personally
delivered or fourteen (14) days after having been sent by registered mail.

e.                          This Agreement and the exhibits attached hereto
shall constitute the entire Agreement between the parties with respect to the
subject matter hereof and no variations, modification or waiver of any of the
terms or conditions hereof shall be deemed valid unless made in writing and
signed by both parties hereto. This Agreement supersedes any and all prior
agreements or understandings, whether oral or written, between Linguagen and
MSSM, including without limitation the original License Agreement between the
parties, dated as of April 1, 2002.

f.                            No waiver by either party of any non-performance
or violation by the other party of any of the covenants, obligations or
agreements of such other party hereunder shall be deemed to be a waiver of any
subsequent violation or non-performance of the same or any other covenant,
agreement or obligation, nor shall forbearance by any party be deemed to be a
waiver by such party of its rights or remedies with respect to such violation or
non-performance.

g.                         The descriptive headings contained in this Agreement
are included for convenience and reference only and shall not be held to expand,
modify or aid in the interpretation, construction or meaning of this Agreement.

h.                         It is not the intent of the parties to create a
partnership or joint venture or to assume partnership responsibility or
liability. The obligations of the parties shall be limited to those set out
herein and such obligations shall be several and not joint.

i.                             HHMI is not a party to this Agreement and has no
liability to any licensee, sublicensee, or user of anything covered by this
Agreement, but HHMI is an intended third-party beneficiary of this Agreement and
certain of its provisions are for the benefit of HHMI and are enforceable by
HHMI in its own name.

[THE NEXT PAGE IS THE SIGNATURE PAGE]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

MOUNT SINAI SCHOOL OF MEDICINE
OF NEW YORK UNIVERSITY

 

LINGUAGEN CORP.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Illegible

 

 

By:

/s/ Shawn M. Marcell

 

 

 

 

 

Shawn M. Marcell

 

 

 

 

 

 

Date:

8-29-02

 

 

Date:

9-12-02

 

[SIGNATURE PAGE TO AMENDED AND RESTATED LICENSE AGREEMENT]

16


--------------------------------------------------------------------------------


EXHIBIT 1

MSSM
Docket #

 

Description

 

Serial number

 

Filing Date

 

 

 

 

 

 

 

000803

 

Activation of Type I PDE Isoforms by Direct Interaction with GI Family G-Protein
Alpha...*

 

PCT/US01/28663

 

9/14/01

000803

 

Activation of Type I PDE Isoforms by Direct Interaction with GI Family G-Protein
Alpha...*

 

60/232,552

 

9/14/00

 

 

 

 

 

 

 

000703

 

TRC1 (TRI3), A novel taste receptor, identifies the sweet responsiveness
determining Sac gene

 

60/285,209

 

4/20/01

000703

 

TRC1 (TRI3), A novel taste receptor, identifies the sweet responsiveness
determining Sac gene

 

PCT/US02/12656

 

4/22/02

 

 

 

 

 

 

 

991003

 

Gustducin gamma subunit materials and methods

 

09/443,958

 

11/19/99

 

 

 

 

 

 

 

990703

 

TRP8, A novel transient receptor potential channel expressed in taste receptor
cells

 

60/197,491

 

4/13/01

990703

 

TRP8, A novel transient receptor potential channel expressed in taste receptor
cells

 

PCT/US01/12608

 

4/17/01

990703

 

TRP8, A novel transient receptor potential channel expressed in taste receptor
cells

 

09/834,792

 

 

 

 

 

 

 

 

 

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

00-590498

 

 

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

99967519.2

 

 

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

2356533

 

 

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

09/470,467

 

12/23/98

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

60/113,562

 

12/23/98

980701

 

Inhbiting Gustatory Responses to Bitter Compounds

 

PCT/US99/30610

 

12/22/99

 

--------------------------------------------------------------------------------

*                            Indicates that this is being held jointly with the
University of Washington, Seattle


--------------------------------------------------------------------------------


EXHIBIT 2

Capital Stock of Linguagen

A)                     Shares of Linguagen capital stock outstanding on the date
April 1, 2002:

109.992 of Common Stock (which includes 20 shares currently held in treasury by
Linguagen)

B)                       Number of shares issued to MSSM: 8.99 shares of Common
Stock.


--------------------------------------------------------------------------------